Details
Claims 1-7 and 10-20 are pending. 
Claims 1-7 and 10-20  are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,063,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the patent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The claims are directed to content delivery network comparing a first content server. The content server is not limited to the physical structure of the server and thus can solely refers to the software performing the server function. Therefore, the claims are considered to be a software per se.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al (Pub. No.: US 2016/0211988 A1) in view of Sinha (Pub. No.: US 2015/0350601 A1).
As per claim 1, Lucas discloses a method of optimizing network traffic flow for a content delivery network (CDN) (Lucas, Fig 1, abstract), comprising: -	assigning a first network flow parameter and a second network flow parameter for a first application (video applications see paragraph 0072) requesting content from the CDN from one or more user devices in communication with the CDN (Lucas, paragraph 0040, 0067-0071, 0074-0075, wherein the process of generating the policy indicating actual network requirements including delay, jitter and bandwidth for video applications can be the assigning process as claimed wherein the parameters indicating the delay, jitter and bandwidth are fore examples the first and second network flow parameters), the first network flow parameter establishing a first set of  one or more quality of service criteria and the second network flow parameter establishing a second set of  one or more quality of service criteria for a transmission of the requested content associated with providing content to the first application (Lucas, paragraph 0067-0071, wherein the network parameters define set the PfR path to the best performing/dedicated path, set QoS parameters that give dedicated queues, set parameters that give caching and application optimizations, and  set performance monitoring parameters ; -	receiving a request for content at a content server of the CDN from a requesting device, the request received from the first application executing on the requesting device and comprising an association with the first application (Lucas, paragraph 0027, 0072, wherein network traffic for the MyBusinessVideo applicant and other video applications, by inherence includes  request’s received for video content at content server (for example, servers associated with data center 150)); -	identifying a type for the requesting device (Lucas, paragraph 0029, 0048, 0072, wherein for example the process of identifying the type of application form the traffic data can be the process of identifying a type for the requesting device. Alternatively, paragraph 0058 discloses the use of the device capabilities as factor in the network policy which by inherence defines the type for the requesting device as claimed);-	applying one of the first network flow parameter and the first network flow parameter for transmitting the requested content to the requesting device in response to the association with the first application based on the identified type for the requesting device (Lucas, paragraph 0072, wherein the process of provide similar performance to video traffic of the identified applications by adding the application to the NBAR enterprise video category, by creating a priority queue for the application's traffic, by setting QoS parameters, etc can be the applying process as claimed); and -	transmitting the requested content to the requesting device with the applied network flow parameters applied to the transmission of the requested content associated with providing content to the first application (Lucas, paragraph 0072). Lucas does not explicitly disclose that the request comprises a host name associated with the first application. However, using a web-based video application that has a host domain used to request video content is 
Therefore, it would have  it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use the host name information in the http header sent by the first application as an indication of the association of the first application with host name and thus applies the quality of experience (QoE) required for the first application because this would have provided a way to easily identify and map QoE policies to applications based on the server hosting the required data/service.      

As per claim 2, claim 1 is incorporated and Lucas further discloses the requested content is a video file (Lucas, paragraph 0029)  and the application of one of the first network flow parameter and the second network flow parameter comprises a first bandwidth for transmitting the requested content to the requesting device (Lucas, paragraph 0029, 0057-0058);

As per claim 3, claim 2 is incorporated and Lucas further discloses the requested content is a data file (Lucas, paragraph 0029)  and the application of the applied network flow parameter comprises a second bandwidth for transmitting the requested content to the requesting device, the second bandwidth being less than the first bandwidth (Lucas, paragraph 0029, 0043-0044, wherein the policies (which defines the network flow parameters) are adjusted based on feedbacks. Such adjustment an include increasing or decreasing of the bandwidth );

As per claim 4, claim 1 is incorporated and Lucas further that establishing a transmission control protocol/Internet protocol (TCP/IP) connection with the requesting device; and wherein the first network flow parameter and the second network flow parameter comprises a TCP/IP flow control parameter (Lucas, paragraph 0013, 0015, 0072); 

As per claim 5, claim 1 is incorporated and Sinha further discloses that the host name comprises a uniform resource locator (URL) associated with the first application and the method further comprises identifying a type of the first application based on the URL associated with the first application (Sinha, paragraph 0015, 0022);

As per claim 6, claim 1 is incorporated and Lucas further discloses that one of the first network flow parameter and the second network flow parameter comprises network server data transmission caps to limit data transmission to a predefined rate during transmission of the requested content (Lucas, paragraph 0040);

As per claim 7, claim 1 is incorporated and Lucas further discloses that one of the first network flow parameter and the second network flow parameter comprises a queue priority for data packets associated with the transmission of the requested content associated with providing content to the first application (Lucas, paragraph 0067, 0072);

As per claim 10, claim 1 is incorporated and Lucas does not explicitly disclose that the first network flow parameter is applied if the type for the requesting device is a mobile phone and the second network flow parameter is applied if the type for the requesting device is a laptop  . However, Lucas already discloses using the device capabilities as a factor on applying    


Claims 11-20 are rejected under the same rationale as claims 1-9;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454